Case: 19-40862      Document: 00515741267         Page: 1     Date Filed: 02/10/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                  No. 19-40862
                                                                         February 10, 2021
                               Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Severino Rafael Gomez-Marte,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:17-CR-74-4


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Severino Rafael Gomez-Marte
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Gomez-Marte has filed a response. To the extent that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40862      Document: 00515741267           Page: 2    Date Filed: 02/10/2021




                                     No. 19-40862


   Gomez-Marte argues that counsel rendered ineffective assistance, the record
   is not sufficiently developed to allow us to make a fair evaluation of these
   claims; we therefore decline to consider the claims without prejudice to
   collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Gomez-Marte’s response. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                          2